DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on 04/26/2021.
	
Status of Rejections
The rejection(s) of claim(s) 4-6 is/are obviated by applicant’s cancellation. 
The rejection of claim 12 under 35 USC 112(b) is withdrawn in view of applicant’s amendment. 
All other previous rejection(s) is/are maintained.

Claim(s) 1-3 and 7-17 is/are pending and under consideration for this Office Action.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-3 and 7-17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim(s) 1: Claim 1 claims the potential is applied by a cyclic voltammetry method. However, cyclic voltammetry is a method of measuring. It is unclear how a method of measuring can be used to form a catalyst on the surface of a metal layer. For the purposes of examination, these claims will be interpreted as applying the voltage in a pulsed manner using a range of potentials and a frequency, based on [0067]-[0068] of the instant PGPub. 

Any claim(s) dependent on the above claim(s) is/are rejected for their dependence. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 2, 7-10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al (“A hierarchically porous nickel–copper phosphide nano-foam for efficient electrochemical splitting of water”, Nanoscale, 9, 2017, pages 4401-4408) in view of Liu et al (CN 107190249 A, Google Patent Translation used for citation), Yu et al (“Fabrication of adhesive superhydrophobic Ni-Cu-P alloy coatings with high mechanical strength by one step electrodeposition”, Colloids and Surfaces A: Physicochemical and Engineering Aspects, 427, 2013, pages 1-6), and Ngamlerdpokin et al (“Electrodeposition of nickelecopper alloys to use as a cathode for hydrogen evolution in an alkaline media”, International Journal of Hydrogen Energy, 39, 2014, pages 2505-2515).

Claim 1: Wei teaches a method of manufacturing an electrocatalyst (see e.g. abstract of Wei), comprising forming a catalyst layer on the surface-treated metal layer by applying potential to an aqueous deposition solution comprising a nickel precursor and a copper precursor (see e.g. page 4402, connecting paragraph of col 1 and 2 of Wei), wherein a molar ratio of the nickel precursor to the copper precursor is 10-100:1 (‘Ni/Cu ratios (10, 25, 50 and 100)’, see e.g. page 4402, col 2, paragraph starting with “The deposition” of Wei), which overlaps with the claimed range of greater than about 49: 1. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’. 

Wei does not explicitly teach forming a metal layer on a substrate and treating a surface of the metal layer. Wei teaches that the electrocatalyst is used for HER and OER and that there is a desire for a porous structure (See e.g. abstract of Wei). Liu teaches that nickel-copper alloy electrodes (see e.g. page 2, paragraph started with “Foam copper” 

Wei teaches that the resulting electrocatalyst includes phosphorous (see e.g. see e.g. page 4402, connecting paragraph of col 1 and 2 of Wei). Wei does not explicitly teach that phosphorous is incorporated into the catalyst by including a phosphorus precursor and an additive in the electroplating bath. Yu teaches that potassium precursors and additives can be included in an electroplating back of nickel and copper precursors to form Ni-Cu-P layers (see e.g. connecting paragraph of pages 2 and 3 of Yu). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Wei so that a phosphorus precursor and an additive is included in the electroplating bath as taught in Yu because this cuts down on the number of steps needed to form the Ni-Cu-P catalyst of Wei. 



Ngamlerdpokin discloses that Ni-Cu catalysts for HER can be electrolytically deposited onto a copper surface (see e.g. abstract of Ngamlerdpokin) using direct and pulse current electrodeposition (see e.g. page 2506, col 1, paragraph starting with “In this study” of Ngamlerdpokin). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Wei in view of Liu and Yu so that the potential is applied by a cyclic voltammetry method as taught in Ngamlerdpokin because Ngamlerdpokin teaches this is a suitable method of forming Ni-Cu catalysts for HER can be electrolytically deposited onto a copper surface and KSR rationale E states it is obvious to choose ‘from a finite number of identified, predictable solutions, with a reasonable expectation of success’.

Ngamlerdpokin teaches that the applied potential affects the relative amounts of Ni and Cu in the electrodeposited layer (see e.g. page 2511, col 1, paragraph starting with “As noted” of Ngamlerdpokin) and that the Cu has a reduction potential of +0.34 V and a Ni has a reduction potential of -0.25 V). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Wei in view of Liu, Yu, and Ngamlerdpokin to adjust the potential applied around the reduction potentials of Cu and Ni (+0.34 V and -0.25 V) to get the desired catalytic composition in the product.

Additionally, Ngamlerdpokin teaches that a frequency at which the range of the potential is applied is at least once (“the on- and off-times were varied between 0.002-0.0042 s and 0.008-0.0048 s, respectively”, see e.g. connecting paragraph of pages 2506 and 2507 of Ngamlerdpokin), which overlaps with the claimed range. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’. 

Claim 2: Wei in view of Liu, Yu, and Ngamlerdpokin teaches that the metal layer comprises a copper layer (see e.g. page 7, paragraphed starting with (8) of Liu).

Claim 7: Wei in view of Liu, Yu, and Ngamlerdpokin teaches that a molar concentration of the nickel precursor is 0.5 M (see e.g. page 4402, col 2, paragraph starting with “The deposition” of Wei). 

Claim 8: Wei in view of Liu, Yu, and Ngamlerdpokin teaches that the nickel precursor comprises nickel sulfate (see e.g. page 4402, col 2, paragraph starting with “The deposition” of Wei).

Claim 9: Wei in view of Liu, Yu, and Ngamlerdpokin teaches that a molar concentration of the copper precursor is 0.01 M (see e.g. page 4402, col 2, paragraph starting with “The deposition” of Wei).

Claim 10: Wei in view of Liu, Yu, and Ngamlerdpokin teaches that the copper precursor comprises copper sulfate (see e.g. page 4402, col 2, paragraph starting with “The deposition” of Wei).

Claim 16: Wei in view of Liu, Yu, and Ngamlerdpokin teaches that the phosphorus precursor comprises sodium hypophosphite (see e.g. connecting paragraph of col 2 and 3 of Yu).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Liu, Yu, and Ngamlerdpokin as applied to claim 1 above, and in further view of Vig (“UV/ozone cleaning surfaces”, J. Vac. Sci. Technol. A, 3, 3 1985, pages 1027-1034). 

Claim 3: Wei in view of Liu, Yu, and Ngamlerdpokin the treating the surface comprises cleaning the surface (see e.g. page 7, paragraph starting with (8) of Liu). Wei in view of Liu and Yu does not explicitly teach the cleaning process is a UV-Ozone treatment. Vig teaches that UV/Ozone cleaning “is a simple‐to‐use dry process which is inexpensive to set up and operate. It can rapidly produce clean surfaces, in air or in a vacuum system, at ambient temperatures. By placing properly precleaned surfaces within a few ‐atomically clean surfaces” (see e.g. abstract of Vig). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify Wei in view of Liu, Yu, and Ngamlerdpokin by using the UV-Ozone treatment as the cleaning step taught in Vig because Vig teaches that UV/Ozone treatment is a simple‐to‐use dry process which is inexpensive to set up and operate, can rapidly produce clean surfaces, in air or in a vacuum system, at ambient temperatures, can produce clean surfaces in less than 1 min, and is capable of producing near‐atomically clean surfaces. 

Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Liu, Yu, and Ngamlerdpokin as applied to claim 1 above, and in further view of Bunce et al (US 2006/0096868 A1). 

Claim 11: Wei in view of Liu, Yu, and Ngamlerdpokin teaches that the additive comprises citric acid (see e.g. connecting paragraph of page 2 and 3 of Yu). 

Wei in view of Liu, Yu, and Ngamlerdpokin does not explicitly teach the additive further comprises sodium acetate. Bunce teaches adding sodium acetate (see e.g. [0027] of Bunce) to a nickel plating bath with citric acid (see e.g. abstract and [0027] of Bunce) to act as a buffer (see e.g. [0018] of Bunce). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Wei in view of 

Claim 12: Wei in view of Liu, Yu, Ngamlerdpokin, and Bunce teaches that the additives can be included at about 5-70 g/L (see e.g. [0018] of Bunce). For citric acid, this would be 0.03-0.36 mol/L. The molar ratio of the 0.5 M nickel precursor of Wei to citric acid would be 1:0.6-0.75, which overlaps with the claimed range. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’. 

Claim 13: Wei in view of Liu, Yu, Ngamlerdpokin, and Bunce teaches that that a molar concentration of each of sodium acetate, glycine, and citric acid is of about 0.05 or greater (see e.g. connecting paragraph of page 2 and 3 of Yu). 

Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Liu, Yu, and Ngamlerdpokin as applied to claim 1 above, and in further view of Abdel-Hamid (“Improving the throwing power of nickel electroplating baths”, Materials Chemistry and Physics, 53, 1998, and 235-238.

Claim 14: Wei in view of Liu, Yu, and Ngamlerdpokin does not explicitly teach a molar ratio of the nickel precursor to the phosphorus precursor is of about 1:5 to 1:20. The 

Claim 15: Wei in view of Liu, Yu, and Ngamlerdpokin does not explicitly teach a molar concentration of the phosphorus precursor is of about 0.1 to 1.25 M. Wei in view of Liu and Yu teaches 0.026 mol/L (see e.g. connecting paragraph of pages 2 and 3 of Yu). Abdel-Hamid teaches 0-0.23 mol/L of the phosphorus (0-20 g/L, see e.g. Fig 4 of Abdel-Hamid) affects the throwing power of the electroplating bath (see e.g. page 237 of Abdel-Hamid) and overlaps with the value taught in Yu. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Wei in view of Liu, Yu, and Ngamlerdpokin by using the range taught in Adbel-Hamid to get the desired throwing power in the bath and the desired amount of phosphorous in the coating layer.  

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Liu and Yu as applied to claim 1 above, and in further view of Sanchis et al (“Surface Modification of a Polyurethane Film by Low Pressure Glow Discharge Oxygen Plasma Treatment”, Journal of Applied Polymer Science, 105, 3, 2007, pages 1077-1085). 

Claim 17: Wei in view of Liu, Yu, and Ngamlerdpokin teaches that the substrate is pretreated using etching process (see e.g. page 6, paragraphs (2) and (3) of Liu). 

Wei in view of Liu, Yu, and Ngamlerdpokin does not explicitly teach that the etching process is an oxygen plasma etching process. Wei in view of Liu and Yu teaches that the substrate can be polyurethane (see e.g. page 2, paragraph (1) of Yu) and the etching is done to roughen the surface (see e.g. page 3, paragraphs (2) and (3) of Yu). Sanchis that oxygen plasma etching is a suitable method of roughening the surface of polyurethane (see e.g. abstract of Sanchis). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the process Wei in view of Liu, Yu, and Ngamlerdpokin so that oxygen plasma processing is used in the etching step as taught in Sanchis because Sanchis teaches this is a suitable method for roughening polyurethane.

Response to Arguments
Applicant's arguments filed on 04/26/2021 have been fully considered but they are not persuasive. 

. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795